          Case 1:19-cr-00651-LTS Document 245
                                          247 Filed 04/24/20
                                                    04/27/20 Page 1 of 2
Jacob Barclay Mitchell
Attorney-at-Law
140 Broadway Suite 4611
New York, New York 10005
jacobbarclaymitchell@gmail.com
Fax 212 858 7750                                                       Telephone 540 273 3400




                                                  April 24, 2020

By ECF
Hon. Laura Taylor Swain
United States District Judge
Southern District of New York                              MEMO ENDORSED
500 Peal Street
New York, NY 10007

                            United States v. Ionela Constantinescu,
                                       19 Cr. 651 (LTS)

Your Honor:

       I represent Ionela Constantinescu in the above-captioned case and I write with the
consent of Pretrial Services in Florida respectfully to request that Ms. Constantinescu’s
bail be modified to allow her to move from her current residence in Florida to an
apartment with her husband Mircea Constantinescu. The address she would move to is
                        , Queens, NY 11106.

       The reason for the request is that Mr. Constantinescu has been evicted from her
home in Florida and is living with neighbors that took her and her two young children in.
School has been canceled for the remainder of the year and the initial desire to not disrupt
the kids’ education is no longer a factor.

       The government takes no position in regards to this request. Defense counsel
spoke with pretrial services in the SDNY and they have no objection to the request and
will help facilitate the transfer of her supervision from Florida to the SDNY. Ms.
Constantinescu has remained in perfect compliance with the terms of her release while
maintaining employment as a Lyft driver and caring for her children.

        Given these circumstances, granting Ms. Constantinescu’s request to move to New
York to be with her husband and affording her his help in caring for their children and
creating a stable living situation where she is no longer relying on the kindness of
neighbors and additionally affording her the ability to appear in Court without extensive
travel and cost is in the spirit of the “least restrictive” combination of conditions needed
to ensure her appearance in court. 18 U.S.C. § 3142(c)(1)(B) (emphasis added).

       For the foregoing reasons, I respectfully request that the Court endorse this letter
         Case 1:19-cr-00651-LTS Document 245
                                         247 Filed 04/24/20
                                                   04/27/20 Page 2 of 2
Hon. Laura Taylor Swain
United States v. Constantinescu
April 24, 2020
Page 2

to allow Ms. Constantinescu to relocate to the address above. Should the Court grant this
request, Ms. Constantinescu would begin the process of moving as soon as possible and
in accordance with SDNY pretrial services direction. Defense counsel is in contact with
the officer assigned in Florida, Mr. Jacoby and Ms. Mejia in the SDNY. Both of them are
willing to help facilitate the process and ensure that all the other conditions are
maintained throughout the transition. Thank you for your consideration of this request.


                                                Respectfully submitted,

                                                 /s/ Jacob Mitchell
                                                Jacob Mitchell
                                                Attorney for Ionela Constantinescu


cc:   AUSAs Robert Sobleman, Elizabeth Hanft, Daniel Loss and Samuel Rothschild
      Pretrial Services Officer Bernisa Mejia (by email)
      Ionela Constantinescu (by text)




The foregoing modification request is granted. DE# 245 resolved.

SO ORDERED.
4/27/2020
/s/ Laura Taylor Swain, USDJ
